Title: From David Humphreys to New York Officers Commanding at Verplanks Point, 15 July 1781
From: Humphreys, David
To: Officers Commanding at Verplanks Point, New York


                  
                     
                     SirHd Qrs near Dobbs Ferry July 15 ‘781
                     
                  
                  I am Commanded by his Excellency the Commander in Cheif to inform you that five of the Enemys’ Vessels passed Dobbs ferry up the river just at Evening one of 22 another of 16 Guns the other three smaller—and to direct that no more Vessels or Boats whatever be permitted to come down the river untill further Orders—You will be particularly Vigilant at your Post, communicate the same intelligence & instruction to the Commandg Officer of Stony Point, & transmit a Copy of this Letter immediately to Majr Genl McDougall.  I am Sir &c.
                  
               